ORDER

PER CURIAM.
Defendant, George Hicks, appeals his conviction for delivery or sale of a controlled substance in violation of § 195.211, RSMo 1994. He was sentenced as a prior and persistent offender to thirteen years imprisonment. We affirm.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).